Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered December 12, 1988, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his guilt of criminal possession of a weapon beyond a reasonable doubt is without merit. The defendant conceded that he possessed the gun. The only issue at trial was whether he intended to turn it over to the police. The prosecution produced testimony from Sergeant Will T. Williams, a private security officer, that when he instructed the defendant to stop his vehicle on the side of the road, the defendant drove off, leading to a chase in which the defendant ran two red lights, zigzagged through traffic at approximately 20 miles above the speed limit, and only stopped his vehicle after being informed by Sergeant Williams over the loudspeaker on Williams’ car that he had the defendant’s plate number. This evidence was sufficient to rebut the defendant’s claim that he possessed the *610gun temporarily with the intention of giving it to the police (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Brown, J. P., Lawrence, Hooper and O’Brien, JJ., concur.